Exhibit 10.45

 

BJ SERVICES COMPANY AUDIT COMMITTEE CHARTER

 

PURPOSE

 

A. Assist board oversight of (1) the integrity of the Company’s financial
statements, (2) the Company’s compliance with legal and regulatory requirements,
(3) the independent auditor’s qualifications and independence, and (4) the
performance of the Company’s internal audit function and independent auditors;
and

 

B. Prepare an audit committee report as required by the SEC to be included in
the Company’s annual proxy statement.

 

ROLE

 

The Audit Committee of the Board of Directors assists the Board of Directors in
fulfilling its responsibility for oversight of the quality and integrity of the
accounting, auditing, and reporting practices of the Company, and will have such
other duties, as may be directed by the Board. The Committee’s role includes a
particular focus on the qualitative aspects of financial reporting to
shareholders, and on the Company’s processes to manage business and financial
risk, and the Company’s processes for compliance with significant applicable
legal, and regulatory requirements. The Committee is directly responsible for
the appointment, compensation, and oversight of the public accounting firm
engaged to prepare or issue an audit report on the financial statements of the
Company or performing other audit, review or attest services for the Company,
and each such public accounting firm shall report directly to the Audit
Committee.

 

MEMBERSHIP

 

The membership of the Committee shall consist of at least three directors who
are generally knowledgeable in financial and auditing matters, including at
least one member with accounting or related financial management expertise. Each
member shall be free of any relationship that, in the opinion of the Board,
would interfere with his or her individual exercise of independent judgment.
Applicable laws and regulations shall be followed in evaluating a member’s
independence. The chairperson shall be appointed by the full Board.

 

COMMUNICATIONS/REPORTING

 

The public accounting firm shall report directly to the Committee. The Committee
is expected to maintain free and open communication with the public accounting
firm, the internal auditors, and the Company’s management. This communication
shall include private executive sessions, at least annually, with the public
accounting firm and the internal auditors. The Committee chairperson shall
regularly report on Audit Committee activities to the full Board.



--------------------------------------------------------------------------------

EDUCATION

 

The Company is responsible for providing the Committee with educational
resources related to accounting principles and procedures, current accounting
topics pertinent to the Company and other material as may be requested by the
Committee. The Company shall assist the Committee in maintaining appropriate
financial literacy.

 

AUTHORITY

 

In discharging its oversight role, the Committee is empowered to investigate any
matter brought to its attention, with full power to retain outside counsel or
other experts for this purpose or to otherwise carry out its duties.

 

RESPONSIBILITIES

 

The Committee’s specific responsibilities in carrying out its oversight role are
delineated in the Audit Committee Responsibilities Checklist. The
responsibilities checklist will be updated periodically to reflect changes in
regulatory requirements, authoritative guidance, and evolving oversight
practices. As the compendium of Committee responsibilities, the most recently
updated responsibilities checklist will be considered to be an addendum to this
charter.

 

The Committee relies on the expertise and knowledge of management, the internal
auditors, and the public accounting firm in carrying out its oversight
responsibilities. Management of the Company is responsible for determining the
Company’s financial statements are complete, accurate, and in accordance with
generally accepted accounting principles. The public accounting firm is
responsible for auditing the Company’s financial statements. It is not the duty
of the Committee to plan or conduct audits, to determine that the financial
statements are complete and accurate and are in accordance with generally
accepted accounting principles, to conduct investigations, or to assure
compliance with laws and regulations or the Company’s internal policies,
procedures, and controls.

 

The Committee shall conduct an annual self-evaluation.



--------------------------------------------------------------------------------

AUDIT COMMITTEE RESPONSIBILITIES CHECKLIST

 

WHEN PERFORMED           Audit
Committee Meetings


--------------------------------------------------------------------------------

          Spring


--------------------------------------------------------------------------------

   Fall


--------------------------------------------------------------------------------

   A/N*


--------------------------------------------------------------------------------

1.

   The Committee will perform such other functions as assigned by law, the
Company’s charter or bylaws, or the Board of Directors              X

2.

  

The Committee shall have the power to conduct or authorize investigations into
any matters within the Committee’s scope of responsibilities.

The Committee shall be empowered to retain independent counsel, accountants, or
others as it deems necessary to carry out its duties.

             X

3.

   The Committee shall meet two times per year or more frequently as
circumstances require. Members of management shall attend the meeting and
provide pertinent information as necessary. The Committee may meet without
management present, if it wishes to do so.              X

4.

   The agenda for Committee meetings will be prepared in consultation between
the Committee chair and the CFO and Controller.    X    X    X

5.

   Provide an open avenue of communication between the internal auditors, the
public accounting firm, the CFO and Controller and the Board of Directors.
Report Committee actions to the Board of Directors with such recommendations as
the Committee may deem appropriate.              X

6.

   Review and update the Audit Committee Responsibilities Checklist
periodically.              X

7.

   Provide a report in the annual proxy that includes the Committee’s review and
discussion of matters with management and the independent public accounting
firm.         X     

8.

   Include a copy of the Committee charter as an appendix to the proxy statement
at least once every three years.              X

9.

   Appoint, approve the compensation of, and provide oversight of the public
accounting firm. Insure that rotation requirements for engagement partners of
outside auditors is satisfied.    X         X

10.

   Confirm annually the independence of the public accounting firm, and approve
the firm’s audit, audit related, tax and other fees. Obtain and review a report
by the independent auditor describing: the firm’s internal quality-control
procedures; any material issues raised by the most recent internal
quality-control review, or peer review, of the firm, or by any inquiry or
investigation by governmental or professional authorities, within the preceding
five (5) years, respecting one or more independent audits carried out by the
firm, and any steps taken to deal with any such issues; and (to assess the
auditor’s independence) all relationships between the independent auditor and
the Company.    X         X

11.

   Verify the Committee consists of a minimum of three members who are
financially literate, including at least one member who has financial
sophistication.         X     

12.

   Review the independence of each Committee member based on NYSE and other
applicable rules.         X     

13.

   Discuss policies with respect to risk assessment and risk management. Inquire
of the CFO and Controller, the head of Internal Audit, and the public accounting
firm about significant risks or exposures and assess the steps management has
taken to minimum such risk to the Company.              X

14.

   Review with the public accounting firm and the CFO and Controller the audit
scope and plan, and coordination of audit efforts to assure completeness of
coverage, reduction of redundant efforts, and the effective use of audit
resources.    X          

15.

  

Consider and review with the public accounting firm, the CFO and Controller and
the head of Internal Audit:

a. The adequacy of the Company’s internal controls including computerized
information system controls and security; and

b. Any related significant findings and recommendations of the independent
public accountants and internal audit together with management’s response
thereto.

        X     

16.

   Review with the CFO, the Controller and the public accounting firm any
significant changes to GAAP or accounting standards affecting the Company.     
   X     

--------------------------------------------------------------------------------

* As Needed



--------------------------------------------------------------------------------

AUDIT COMMITTEE RESPONSIBILITIES CHECKLIST

 

WHEN PERFORMED           Audit
Committee Meetings


--------------------------------------------------------------------------------

          Spring


--------------------------------------------------------------------------------

   Fall


--------------------------------------------------------------------------------

   A/N*


--------------------------------------------------------------------------------

17.

  

Review with the CFO and Controller and the public accounting firm at the
completion of the annual audit:

a. The Company’s annual financial statements and related footnotes

b. The public accounting firm’s audit of the financial statements and its report
thereon

c. Any significant changes required in the public accounting firm’s audit plan.

d. Any audit problems or difficulties and management’s response.

e. Other matters related to the conduct of the audit which are to be
communicated to

the Committee under general accepted auditing standards

f. All material off-balance sheet transactions.

        X    X

18.

   Review with the CFO and Controller and the public accounting firm at least
annually the Company’s critical accounting policies.         X    X

19.

   Review policies and procedures with respect to transactions between the
Company and officers and directors, or affiliates of officer or directors, or
transactions that are not a normal part of the Company’s business. Confirm with
the head of Internal Audit that there are no Company loans to officers or
directors.         X     

20.

  

Consider and review with the CFO and Controller and the head of Internal Audit:

a. Significant findings during the year and management’s responses thereto.

b. Any difficulties encountered in the course of their audits, including any
restrictions on the scope of their work or access to required information

c. Any changes required in planned scope of their audit plan.

        X    X

21.

   Discuss the Company’s earnings press releases, as well as financial
information and earnings guidance provided to analysts and rating agencies. The
Committee may address generally and is not required to address in advance of
each earnings release or situation providing guidance. The Chairman of the Audit
Committee will participate in a telephonic meeting among the CFO and Controller
and the public accounting firm prior to earnings release.              X

22.

   Review the periodic reports of the Company with the CFO and Controller, the
Company and the public accounting firm prior to filing of the reports with the
SEC, including the financial statements contained in Reports on Form 10-Q and
Form 10-K and the Company’s disclosures under “Management’s Discussion and
Analysis of Financial Conditions and Results of Operations” contained therein.
             X

23.

  

In connection with each periodic report of the Company, review

a. Management’s disclosure to the Committee under Section 302 of the
Sarbanes-Oxley Act.

b. The contents of the Chief Executive Officer and the Chief Financial Officer
certificates to be filed under Sections 302 and 906 of the Act.

             X

24.

   Review with the head of Internal Audit and the chairman of the Compliance
Committee the results of the review of the Company’s internal questionnaire,
which monitors compliance with its compliance policies.         X    X

25.

   Meet with the public accounting firm in executive session to discuss any
matters that the Committee or the public accounting firm believe should be
discussed privately with the Audit Committee.    X    X     

26.

   Meet with the head of Internal Audit in executive sessions to discuss any
matters that the Committee or the head of Internal Audit believe should be
discussed privately with the Audit Committee.    X    X     

27.

   Meet with management in executive sessions to discuss any matters that the
Committee or management believes should be discussed privately with the Audit
Committee.              X

28.

  

Establish procedures for

—     the receipts, retention and treatment of complaints received by the
Company regarding accounting, internal accounting controls or auditing matters;
and

—     the confidential, anonymous submission by employees of the issuer of
concerns regarding questionable accounting or auditing matters

             X

29.

   Annual performance evaluation of the Committee.         X     

30.

   Set clear hiring policies for employees or former employees of independent
auditors.              X

--------------------------------------------------------------------------------

• As Needed